EXHIBIT 10.1    





VIRTUALSCOPICS, LLC
2005 Long-Term Incentive Plan
 
1.    Purpose. The purpose of this Plan is to promote share ownership by key
employees, managers, consultants, and strategic partners of VirtualScopics, LLC,
a New York limited liability company, and its Subsidiaries, thereby reinforcing
a mutuality of interest with other members, and to enable VirtualScopics, LLC,
and its Subsidiaries to attract, retain and motivate key employees, managers,
consultants and strategic partners by permitting them to share in its growth.


2.    Definitions. As used in this Plan,


"Board" means the Board of Directors of the Company and, to the extent of any
delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 13 of this Plan, such committee (or subcommittee).


"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.


"Common Units" means ownership interests issued by the Company in the nature of
a share of stock in a business corporation.
 
"Company" means VirtualScopics, LLC, a New York limited liability company.


“Continuous Service” means the period during which an Optionee employee’s
employment has not been terminated voluntarily or involuntarily and does not
include: (a) permitted written leave of absence with the intention or obligation
for the Optionee employee to return to employment at a predetermined time and
the Optionee employee does return to employment; or (b) a short term disability
which shall mean a disability that does not allow the Optionee employee to work
for a short period of time, and is not a “permanent disability” as defined by
the Company’s health and/or disability insurance plans or in the absence of any
such plans, New York State law.


"Date of Grant" means the date specified by the Board on which a grant of
Options shall become effective.


"Director" means a member of the Board of Directors of the Company.


“Exchange Act Registration” means the effectiveness of the registration by the
Company, or any successor thereto, of a class of equity securities under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------




"Fair Market Value" means, as of any given day, the amount determined by the
Board to be the fair market value of a Common Unit on such day.


"Initial Public Offering" means any underwritten sale of the Company's Common
Units pursuant to an effective registration statement under the Securities Act
filed with the Securities and Exchange Commission on Form S-1 (or a successor
form adopted by the Securities and Exchange Commission), provided that the
following shall not be considered an Initial Public Offering: (i) any issuance
of Common Units or common stock as consideration or financing for a merger or
acquisition, and (ii) any issuance of Common Units or common stock or rights to
acquire common stock to employees of the Company or its Subsidiaries as part of
an incentive or compensation plan.


"Option" means the right to purchase Common Units upon exercise of an option
granted pursuant to Section 4 of this Plan.


"Option Letter" means the agreement created by the letter issued in the form of
Exhibit A by the Company pursuant to Section 8 of this Plan, whereby Optionee
agrees to be bound by the terms of this Plan.


"Option Price" means the purchase price per Option Unit payable on exercise of
an Option.


"Option Units" means Common Units acquired upon the exercise of an Option.


"Optionee" means the person named in an agreement evidencing an outstanding
Option.


"Participant" means a person who is selected by the Board on recommendation of
the Company’s Chief Executive Officer, or such other officer as determined from
time to time by the Board to receive benefits under this Plan and who is at the
time an employee, manager, consultant or strategic partner of the Company or a
Subsidiary, or who has agreed to commence serving in any of such capacities
within 30 days of the Date of Grant.


"Plan" means this Long-Term Incentive Plan of the Company, adopted on November
18, 2002, and, as amended from time to time.


"Qualified Sale of the Company" means either (i) the sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, or (ii) a transaction or series of transactions (including by
way of merger, consolidation, or sale of stock, but not including an Initial
Public Offering) the result of which is that the holders of the Company's
outstanding securities entitled to elect Directors ("Voting Securities")
immediately prior to such transaction are, after giving effect to such
transaction no longer, in the aggregate, the "beneficial owners" (as such term
is defined in Rule 13d-3 and Rule 13d-5 promulgated under the Securities
Exchange Act), directly or indirectly, through one or more intermediaries, of
more than 50% of the voting power of all Voting Securities, in each case where
the consideration for such assets or Units in such sale or transfer consists of
cash or publicly traded equity securities for such assets or for at least 50% of
the outstanding Voting Securities of the Company (e.g., 100% of such
consideration would have to consist of cash or publicly traded equity securities
if only 50.01% of Voting Securities were sold in such transaction).


2

--------------------------------------------------------------------------------




"Repurchase Right" means the Company's right to repurchase Option Units as set
forth in Section 5 of this Plan.


"Right of First Refusal" means the Company's right of first refusal as set forth
in Section 6 of this Plan.


"Subsidiary" means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.


3.    Units Available.


(a)    Subject to adjustment as provided in Section 7 of this Plan,
the total number of Common Units which may be issued and sold under Options
granted pursuant to this Plan shall not exceed 3,557,979 Common Units, unless
passed by majority vote of members. Such units may be treasury units or units of
original issue or a combination of the foregoing.


(b)    (i)    In the event of the termination (by reason of forfeiture,
expiration, cancellation, surrender, or otherwise) of any Option, that number of
Common Units that was subject to such Options but not issued shall be available
again for issuance under the Plan.


(ii)    In the event that Common Units are delivered under the Plan and are
thereafter forfeited or reacquired by the Company (whether or not pursuant to
rights reserved upon the award thereof), such forfeited or reacquired Common
Units shall be available again for issuance under the Plan.


4.    Options. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting of Options to
Participants. Each such grant shall be subject to all of the requirements
contained in the following provisions and such other terms as the Board shall
determine:


(a)    Each grant shall specify the number of Common Units to which it pertains,
subject to the limitations set forth in Section 3 of this Plan.


3

--------------------------------------------------------------------------------




(b)    Each grant shall specify an Option Price per unit, which, unless provided
otherwise in the Option Letter in the sole discretion of the Board, may not be
less than one hundred percent (100%) of the Fair Market Value on the Date of
Grant.


(c)    The Option Price shall be payable (i) in cash or by other consideration
acceptable to the Company, (ii) by the actual or constructive transfer to the
Company of Common Units owned by the Optionee for at least 6 months having a
value at the time of exercise equal to the total Option Price, or (iii) by a
combination of such methods of payment.


(d)    Successive grants may be made to the same Optionee whether or not any
Options previously granted to such Optionee remain unexercised.


(e)    (i)    Each grant will provide the Optionee with vested and
nonforfeitable rights in the Option at a rate of twenty-five percent (25%) per
year, so that the Optionee shall be fully vested on the fourth anniversary of
such grant. In the sole discretion of the Board, any grant may specify a
different period or periods of Continuous Service by the Optionee with the
Company or any of its Subsidiaries that is necessary before the Options or
installments thereof will become vested and exercisable.


(ii)    Notwithstanding the foregoing, any grant of Options may provide for the
immediate vesting and exercisability of the Options, subject to the additional
restrictions described in the Option Letter or this Plan.


(f)    Unless otherwise approved by the Board, each Option shall be subject to
the Repurchase Right and the Right of First Refusal in favor of the Company as
specified in Sections 5 and 6 of this Plan, respectively.


(g)    Except as otherwise determined by the Board, no Option shall be
transferable by the Optionee except by will or the laws of descent and
distribution. Except as otherwise determined by the Board, Options shall be
exercisable during the Optionee's lifetime only by the Optionee or, in the event
of the Optionee's legal incapacity to do so, the Optionee's guardian or legal
representative acting on behalf of the Optionee in a fiduciary capacity under
state law and court supervision.


(h)    No Option shall be exercisable more than 10 years from the Date of Grant.


(i)    An Optionee may exercise an Option in whole or in part at any time and
from time to time during the period within which an Option may be exercised. To
exercise an Option, an Optionee shall give written notice to the Company, in the
form of a Certificate of Exercise attached as Exhibit B, specifying the number
of Common Units to be purchased and provide payment of the Option Price and any
other documentation that may be required by the Company.


(j)    An Optionee shall be treated for all purposes as the owner of record of
the number of Common Units purchased pursuant to exercise of the Option (in
whole or in part) as of the date the conditions set forth in Section 4(i) are
satisfied.


4

--------------------------------------------------------------------------------




(k)    Any grant may specify performance conditions that must be satisfied as a
condition to the exercise or early exercise of an Option.


(l)    Each Option granted shall terminate automatically and without further
notice on the earliest of the following dates:


(i)    the date specified in the Option Letter;


(ii)    in the event that the Optionee's employment or other service is
terminated for cause, the Option shall terminate at the time of such termination
and the Optionee shall forfeit all rights under the Option, including his or her
rights with respect to the portion of the Option that would otherwise be
exercisable but for this sentence, notwithstanding any other provision of this
Plan or the Option Letter. For purposes of this provision, "cause" shall mean
the Optionee shall have committed prior to termination of employment or other
service any of the following acts:


(A)    An intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with the Optionee's duties or in the course of
the Optionee's employment or other service;


(B)    intentional wrongful damage to material assets of the Company or its
Subsidiaries;


(C)    intentional wrongful disclosure of material confidential information of
the Company or its Subsidiaries;


(D)    intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty;


(E)    intentional breach of any stated material employment policy of the
Company or its Subsidiaries or of any provision in any employment agreement
between the Optionee and the Company or its Subsidiaries; or


(iii)   in the event that the Optionee’s employment or other service is
terminated for reasons other than cause, (A) all of the Optionee’s Options that
were not vested and unexercisable on the date of termination shall be forfeited
immediately, and (B) all of the Optionee’s Options that were vested and
exercisable on the date of termination shall remain exercisable for, and shall
otherwise terminate at the end of the ninety-day period beginning on the date of
termination, but in no event after the expiration date specified in the Option
Letter.


Notwithstanding the ninety-day limit in subparagraph (iii), the exercise date
may be extended in the sole discretion of the Board at, but not limited to, the
time of grant or the date of termination.


5

--------------------------------------------------------------------------------




(m)    All Options granted hereunder shall become exercisable no earlier than:
(1) a Qualified Sale of the Company, an Initial Public Offering or an Exchange
Act Registration; or (2) the date of vesting that is set forth in the Option
Letter, certificate provided to the Participant or this Plan.  


(n)    Notwithstanding any other provision herein to the contrary except section
4(p) below, upon the occurrence of a Qualified Sale of the Company, any portion
of an Option that is not then vested or exercised shall become vested and must
be exercised in full within thirty (30) days of the occurrence; if Optionee does
not elect to exercise his or her Options under this Section 4(n), all
unexercised Options shall terminate.


(o)    After the occurrence of a Qualified Sale of the Company, if an option is
not exercised as set forth in section 4(n) above, the Company may, in its sole
discretion, provide for the assumption of an Option or the substitution for an
Option with a new option of the successor person or entity or a parent or
subsidiary thereof, with appropriate adjustment as to the number and kind of
units or shares, the per unit exercise price and such other terms that the
successor person, entity or subsidiary thereof will deem necessary.
 
5.    Company's Repurchase Right.


(a)    The Company shall have the right to repurchase some or all of the Option
Units of an Optionee upon the occurrence of any of the events specified in
Section 5(b) below (the "Repurchase Event"). The Repurchase Right may be
exercised by the Company within 180 days following the date of such event (the
"Repurchase Period"). The Repurchase Right shall be exercised by the Company by
giving the holder written notice on or before the last day of the Repurchase
Period of its intention to exercise the Repurchase Right, and, together with
such notice, tendering to the holder an amount equal to the Fair Market Value of
the Option Units, as provided in Section 5(c). The Company may assign the
Repurchase Right to one or more persons at the Fair Market Value of the Option
Units as determined as of the date of the repurchase event. Upon exercise of the
Repurchase Right in the manner provided in this Section 5(a), the Optionee shall
deliver to the Company any certificate or certificates representing the Option
Units being repurchased, duly endorsed and free and clear of any and all liens,
charges and encumbrances. If Option Units are not purchased under the Repurchase
Right, the Optionee and his or her successor in interest, if any, will hold any
such units in his or her possession subject to all of the provisions of this
Section 5 and Section 6 hereof. The Repurchase Right described in this Section 5
of the Plan shall be in addition to any rights of the Company set forth in the
Option Letter and the Company’s Operating Agreement as amended from time to
time.


(b)    Company's Right to Exercise Repurchase Right. The Company shall have the
Repurchase Right in the event that any of the following events shall occur:



 
(i)
The termination of the Optionee's employment or other service with the Company
and its Subsidiaries for any reason whatsoever, regardless of the circumstances
thereof, and including without limitation upon death, disability, retirement,
discharge or resignation for any reason, whether voluntary or involuntarily; or



6

--------------------------------------------------------------------------------





 
(ii)
The (A) filing of a voluntary petition under any bankruptcy or insolvency law,
or a petition for the appointment of a receiver or the making of an assignment
for the benefit of creditors, with respect to the Optionee, or (B) the Optionee
being subjected involuntarily to a petition or assignment or to an attachment or
other legal or equitable interest with respect to his or her assets, which
involuntary petition or assignment or attachment is not discharged within 60
days after its date or (C) the Optionee being subject to a transfer of Option
Units by operation of law, except by reason of death.



(c)    Determination of Fair Market Value. For purposes of this Section 5, the
Fair Market Value of the Option Units shall be determined as of the date of the
Repurchase Event by the Board.


(d)    Expiration of Company's Repurchase Right. The Repurchase Right of the
Company set forth in this Section 5 of the Plan shall remain in effect until the
earlier of the closing of an Initial Public Offering or an Exchange Act
Registration.


6.    Company's Right of First Refusal.


(a)    Exercise of Right. If at a time other than within the period specified in
Section 5(a) the Optionee desires to transfer all or any part of the Option
Units to any person other than the Company (an "Offeror"), the Optionee shall:
(i) obtain in writing an irrevocable
and unconditional bona fide offer (the "Offer") for the purchase thereof from
the Offeror; and (ii) give written notice (the "Option Notice") to the Company
setting forth the Optionee's desire to transfer such units, which Option Notice
shall be accompanied by a photocopy of the Offer and shall set forth the name
and address of the Offeror and the price and terms of the Offer. Upon receipt of
the Option Notice, the Company shall have an assignable option to purchase any
or all of such Option Units (the "Company Option Units") specified in the Option
Notice, such option to be exercisable by giving, within 10 days after receipt of
the Option Notice, a written counter notice to the Optionee. If the Company
elects to purchase any or all of such Company Option Shares, it shall be
obligated to purchase, and the Optionee shall be obligated to sell to the
Company, such Company Option Shares at the price and terms indicated in the
Offer within 30 days from the date of delivery by the Company of such counter
notice.


(b)    Sale of Option Shares to Offeror. The Optionee may, for 60 days after the
expiration of the 10-day option period as set forth in Section 6(a), sell to the
Offeror, pursuant to the terms of the Offer, any or all of such Company Option
Units not purchased or agreed to be purchased by the Company or its assignee. If
any or all of such Company Option Units are not sold pursuant to an Offer within
the time permitted above, the unsold Company Option Units shall remain subject
to the terms of this Section 6.


7

--------------------------------------------------------------------------------




(c)    Adjustments for Changes in Capital Structure. If there shall be any
change in the Common Units of the Company through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, combination or
exchange of shares, or the like, the restrictions contained in this Section 6
shall apply with equal force to additional or substitute securities, if any,
received by the Optionee in exchange for, or by virtue of his or her ownership
of, Option Units.


(d)    Failure to Deliver Option Units. If the Optionee fails or refuses to
deliver on a timely basis any duly endorsed certificates representing Company
Option Units to be sold to the Company or its assignee pursuant to this Section
6, the Company shall have the right to deposit the purchase price for such
Company Option Units in a special account with any bank or trust company, giving
notice of such deposit to the Optionee, whereupon such Company Option Units
shall be deemed to have been purchased by the Company. All such monies shall be
held by the bank or trust company for the benefit of the Optionee. All monies
deposited with the bank or trust company but remaining unclaimed for two years
after the date of deposit shall be repaid by the bank or trust company to the
Company on demand, and the Optionee shall thereafter look only to the Company
for payment. The Company may place a legend on any certificate for Option Units
delivered to the Optionee reflecting the restrictions on transfer provided in
this Section 6.


(e)    Expiration of Company's Right of First Refusal. The first refusal rights
of the Company set forth above shall remain in effect until the closing of an
Initial Public Offering or an Exchange Act Registration.


7.    Adjustments. The Board may make or provide for such adjustments in the
Option Price and in the number or kind of shares or other securities covered by
outstanding Options as the Board in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of the rights of Optionees that would otherwise result
from any (a) dividend, split, combination of units, recapitalization or other
change in the capital structure of the Company, (b) merger, consolidation,
separation, reorganization, partial or complete liquidation, issuance of rights
or warrants to purchase units or (c) other corporate transactions or events
having an effect similar to any of the foregoing. Moreover, in the event of any
such transaction or event, the Board, in its discretion, may provide in
substitution for any or all outstanding Options under this Plan such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
Options so replaced. The Board may also make or provide for such adjustments in
the number of units specified in Section 3 of this Plan as the Board in its sole
discretion, exercised in good faith, may determine is appropriate to reflect any
transaction or event described in this Section 7.


8.    Option Letter. The form of each Option Letter shall be as set forth in
Exhibit A. The Board may amend any Option Letter evidencing an outstanding
option, with the concurrence of the affected Optionee, provided that the terms
and conditions of each Option Letter and amendment are not inconsistent with
this Plan and no amendment shall adversely affect the rights of the Optionee
with respect to any outstanding Option without the Optionee's consent. Any
Option Letter shall require the Optionee to acknowledge and agree that the
Option granted by the Option Letter is subject to the terms and conditions of
this Plan.


8

--------------------------------------------------------------------------------




9.    Cancellation of Options. The Board may, with the concurrence of the
affected Optionee, in writing, cancel any Option granted under this Plan. In the
event of any such cancellation, the Board may authorize the granting of new
Options (which may or may not cover the same number of Common Units that had
been the subject of any prior option) in such manner, at such Option Price and
subject to the same terms, conditions and discretion as would have been
applicable under this Plan had the cancelled Options not been granted.


10.   Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Optionee for applicable income tax
purposes with respect to any Option under the Plan, the Optionee shall pay to
the Company, or make arrangements satisfactory to the Board regarding the
payment of, any Federal, state or local taxes of any kind required by law to be
withheld with respect to such amount.


11.   Governing Law. The Plan and all Options granted and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of New York.


12.   Fractional Shares. The Company shall not be required to issue any
fractional Common Units pursuant to this Plan. The Board may provide for the
elimination of fractional Common Units or for the settlement of fractional
Common Units for cash.


13.   Administration. This Plan shall be administered by the Board, which may
from time to time delegate all or any part of its authority under this Plan to a
committee of not less than three Directors appointed by the Board. To the extent
of any such delegation, references in this Plan to the Board shall also refer to
the committee. A majority of the members of the committee shall constitute a
quorum, and any action taken by a majority of the members of the committee who
are present at any meeting of the committee at which a quorum is present, or any
actions of the committee that are unanimously approved by the members of the
committee in writing, shall be the acts of the committee. Any determination by
the Board pursuant to any provision of this Plan shall be final and conclusive.
No member of the Board shall be liable for any such determination made in good
faith.


14.   Lock-Up Agreement. The Company may, in its discretion, require in
connection with an Initial Public Offering that a Participant agree that any
Option Unit not be sold, offered for sale or otherwise disposed of for a period
of time as determined by the Board, provided at least a majority of the
Company's Directors and officers who hold Option Rights or Common Units at such
time are similarly bound. In the event a Participant fails to execute the
Lock-Up Agreement, such Participant will forfeit all Option Units.


15.   Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such sub-plans or
supplements to or amendments, restatements or alternative versions of this Plan
as it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan.


9

--------------------------------------------------------------------------------




16.    Amendment, Etc.
 
(a)    The Board may at any time and from time to time amend the Plan in whole
or in part.


(b)    The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.


(c)    In case of termination of employment or other service by reason of death,
disability or normal or early retirement, or in the case of hardship or other
special circumstances, of an Optionee who holds an Option not immediately
exercisable in full, the Board may, in its sole discretion, accelerate the time
at which such Option may be exercised


(d)    This Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor shall it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant's employment or other service
at any time.


17.    Effective Date. This Plan, as amended, shall be effective immediately.
The original effective date remains November 18, 2002.


END OF DOCUMENT




10

--------------------------------------------------------------------------------



EXHIBIT 10.1

EXHIBIT A


Option Letter


[DATE]
 
[Participant/Address]
 
Dear Participant:


Pursuant to the terms and conditions of the Company's Long-Term Incentive Plan
(the "Plan"), you have been granted an Option to purchase ______ Common Units of
the Company, as outlined below.




Grant Date:
  ______________________________          
Options Granted:
  ______________________________          
Option Price Per Share:
  ______________________________
Total Cost to Exercise: $_________________
 
     
Expiration Date:
 
______________________________
 




 
Vesting Schedule during
continuous employment only:
___% per year for ___ years, i.e.,
   
____ on _________
   
____ on _________
   
____ on _________



Other:    ___________________________________


By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of a copy of the Plan and agree to be
subject to all the provisions of the Plan and to comply with all of the terms
and conditions of the Option and the Plan.


Signature: ________________________________    Date:____________________
Participant
 


Authorized Employer Signature: ________________________ Date: ________________



--------------------------------------------------------------------------------



EXHIBIT 10.1

 
EXHIBIT B


Certificate of Exercise
 


To the Board of Directors of VirtualScopics, LLC
Attention: Compensation Committee


The undersigned Participant on _____________ (insert date) was granted the
option to purchase ____ Common Units of VirtualScopics, LLC for the exercise
price of $________. ____ Units vested on __________ (insert date).


The undersigned Participant hereby elects to exercise his/her option to purchase
____ number of Common Units x (exercise price), for the total of __________.
Enclosed with this Certificate of Exercise, is a bank money or certified check
in the amount of $___________.



--------------------------------------------------------------------------------



I agree at the time that the Common Units are put into my name, I will execute
the VirtualScopics, LLC Amended and Restated Operating Agreement which I
understand will be amended from time to time.


Additionally, I reaffirm my obligations set forth in that certain Agreement
between me and the Company executed on ________________.




Dated: ____________________
 
Participant: ___________________________
     
Accepted:
         
Dated: _____________________
 
VirtualScopics, LLC
         
By: _________________________________
         
Its: _________________________________

      



--------------------------------------------------------------------------------





